689 S.E.2d 373 (2009)
STATE of North Carolina
v.
Joey Duane SCOTT.
No. 16P07-2.
Supreme Court of North Carolina.
December 10, 2009.
Anita LeVeaux, Special Deputy Attorney General, for State of NC.
Joey Duane Scott, pro se.

ORDER
Upon consideration of the petition filed by Defendant on the 2nd of December 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*374 "Dismissed by order of the Court in conference, this the 10th of December 2009."